                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   BECKLEY DIVISION


NYTERIA GREEN,

                             Petitioner,

v.                                                 CIVIL ACTION NO. 5:16-cv-07221
                                                   (Criminal No. 5:15-cr-00085-2)

UNITED STATES OF AMERICA,

                             Respondent.



                         MEMORANDUM OPINION AND ORDER


       On August 4, 2016, the Petitioner, proceeding pro se, filed a motion under 28 U.S.C. §

2255 to vacate, set aside or correct sentence (Document 86). By Standing Order (Document 87)

entered on August 5, 2016, this matter was referred to the Honorable Dwane L. Tinsley, United

States Magistrate Judge, for submission to this Court of proposed findings of fact and

recommendation for disposition, pursuant to 28 U.S.C. § 636.

       On May 29, 2019, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 114) wherein it is recommended that this Court deny the Petitioner’s

§ 2555 motion and dismiss this matter from the Court’s docket. Objections to the Magistrate

Judge’s Proposed Findings and Recommendation were due by June 17, 2019, and none were filed

by either party.1


1
 The docket reflects that the Proposed Findings and Recommendation mailed to the Petitioner was
returned as undeliverable on June 10, 2019.
                                                1
       The Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file

timely objections constitutes a waiver of de novo review and the Petitioner’s right to appeal this

Court’s Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir.

1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Petitioner’s § 2555 motion (Document 86) be DENIED

and this matter be DISMISSED from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Tinsley, counsel of record, and any unrepresented party.

                                             ENTER:         July 1, 2019




                                                2
